DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	The preliminary amendment filed on 08/05/2019 cancels claim 1. Claims 2-24 are presented for examination.

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

 Drawings
5.	The drawings received on 08/02/2019 are acceptable for examination purposes.

Information Disclosure Statement
6.	The references listed in the information disclosure statement (IDS) submitted on 08/02/2019 have been considered. But some of foreign patents documents that filed on 10/18/2021 have not been considered because no references are provided to consider. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 10,  11, 20, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claims 10, 20, and 23, claim 10 recites the feature of "wherein the control circuitry is configured to arrange data services, including the data service, reconstructed with redundancy data in a schedule indicating data services in the non-transitory storage of the receiver terminal that can be replayed. " The term “can be” is indefinite and not specific. For example, a schedule indicating data services in the non-transitory storage of the receiver terminal that can be replayed or cannot be replayed. “Emphasis added.” Claims 20 and 23 recites similar feature of claim 10. Therefore is rejected for the same reason of claim 10. Please clarify. 
For claims 11 and 21, the claims recites “wherein the requested and received redundancy data is a number of redundancy on demand bits.” The phrase of “a number of redundancy on demand bits” (emphasis added), it is unclear in the claim as that what is meant by the number of redundancy on demand bits? thus rendering the claim ambiguous. Please clarify.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
8. 	Claims 2-10, 12-20, and 22-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19, 21, and 21 respectively of U.S. patent Application No.10,404,405. Although the conflicting claims are not identical, they are not patentably distinct from each because claims 12-10, 12-20, and 22-24 of the present application are substantially equivalent to claims 1-19,21, and 22 of U.S. patent Application No. 10,404,405 as shown in the chart and explanation below.
Instant Application No. 17/085,906
Patent Application No. 10,404,405

Claim 2:
A receiver terminal, comprising: broadcast receiver circuitry configured to receive broadcast data representing real-time content and non-real-time content, the non-real-time content being controlled to be pre-downloaded to a non-transitory storage of the receiver terminal; 
second receiver circuitry configured to perform a calculation of redundancy data as a required number of Forward Error Correction (FEC) elements to complete decoding of an item of the non-real-time content, to request and receive redundancy data from a server based on the calculation, 

and control circuitry configured to store the broadcast data received by the broadcast receiver circuitry, and synchronize the redundancy data and the broadcast data and jointly decode the broadcast data and redundancy data to reconstruct the item of non-real-time content.

Claim 1:
A receiver terminal, comprising: broadcast receiver circuitry configured to receive broadcast data representing real-time content and non-real-time content, the non-real-time content being controlled to be pre-downloaded to a non-transitory storage of the receiver terminal in accordance with signaling data; second receiver circuitry configured to request and receive redundancy data from a server, 




and control circuitry configured to store the broadcast data received by the broadcast receiver circuitry; and synchronize the redundancy data and the broadcast data prior to combining, de-mapping and decoding the broadcast data and redundancy data to reconstruct the broadcast data with the redundancy data.
Claim 3:
The receiver terminal according to claim 2, wherein the broadcast data is received with a quality insufficient for correct decoding, and the control circuitry is further configured to compensate the quality of the broadcast data with the redundancy data to correct the decoding of the broadcast data.
Claim 2:
The receiver terminal according to claim 1, wherein the broadcast data is received with a quality insufficient for correct decoding, and the control circuitry is further configured to compensate the quality of the broadcast data with the redundancy data to correct the decoding of the broadcast data.
Claim 4:
The receiver terminal according to claim 2, wherein the control circuitry is configured to receive user confirmation that receipt of redundancy data from a server is permitted prior to the second receiver circuitry requesting the redundancy data
Claim 3:
The receiver terminal according to claim 1, wherein the control circuitry is configured to receive user confirmation that receipt of redundancy data from a server is permitted prior to the second receiver circuitry requesting the redundancy data.
Claim 5:
The receiver terminal according to claim 2, wherein the control circuitry is further configured to calculate a position of the redundancy data in FEC packets.
Claim 4:
The receiver terminal according to claim 1, wherein the control circuitry is further configured to calculate a position of the redundancy data in FEC packets.
Claim 6:
The receiver terminal according to claim 5, wherein the redundancy data is uniformly distributed in the FEC packets.
Claim 5:
The receiver terminal according to claim 4, wherein the redundancy data is uniformly distributed in the FEC packets
Claim 7: 
The receiver terminal according to claim 6, wherein bits of the FEC packets are selected for transmission according to pseudo-randomly selected addresses corresponding to the bits.
Claim 6:
The receiver terminal according to claim 5, wherein bits of the FEC packets are selected for transmission according to pseudo-randomly selected addresses corresponding to the bits.
Claim 8: 
The receiver terminal according to claim 2, wherein the real-time content and non-real-time content comprise audio/video data.
Claim 7:
The receiver terminal according to claim 1, wherein the real-time content and non-real-time content comprise audio/video data.

Claim 9:
The receiver terminal according to claim 2, wherein the non-real-time content corresponds to a data service and the non-transitory storage of the receiver terminal is configured to store the non-real-time data after being reconstructed using the redundancy data.
Claim 8:
The receiver terminal according to claim 1, wherein the non-real-time content corresponds to a data service and the non-transitory storage of the receiver terminal is configured to store the non-real-time data after being reconstructed using the redundancy data.
Claim 10:
The receiver terminal according to claim 9, wherein the control circuitry is configured to arrange data services, including the data service, reconstructed with redundancy data in a schedule indicating data services in the non-transitory storage of the receiver terminal that can be replayed.
Claim 9:
The receiver terminal according to claim 8, wherein the control circuitry is configured to arrange data services, including the data service, reconstructed with redundancy data in a schedule indicating data services in the non-transitory storage of the receiver terminal that can be replayed.
Claim 12:
A method, comprising: receiving, by broadcast receiver circuitry, broadcast data representing real-time content and non-real-time content, the non-real time content being controlled to be pre-downloaded to a non-transitory storage of a receiver terminal; performing a calculation of redundancy data as a required number of Forward Error Correction (FEC) elements to complete decoding of an item of non-real-time content; 

requesting and receiving, by second receiver circuitry, redundancy data based on the calculation from a server; storing, by control circuitry, the broadcast data received by the broadcast receiver circuitry; 

and synchronizing, by the control circuitry, the redundancy data and the broadcast data, and jointly decoding the broadcast data and redundancy data to reconstruct the item of non-real-time content.
Claim 10:
A method, comprising: receiving, by broadcast receiver circuitry, broadcast data representing real-time content and non-real-time content, the non-real time content being controlled to be pre-downloaded to a non-transitory storage of the receiver terminal in accordance with signaling data; 



requesting and receiving, by second receiver circuitry, redundancy data from a server; storing, by control circuitry, the broadcast data received by the broadcast receiver circuitry;


and synchronizing, by the control circuitry, the redundancy data and the broadcast data prior to combining, de-mapping and decoding the broadcast data and redundancy data to reconstruct the broadcast data with the redundancy data.
Claim 13:
The method according to claim 12, wherein the broadcast data is received with a quality insufficient for correct decoding, and the method further includes compensating the quality of the broadcast data with the redundancy data to correct the decoding of the broadcast data.
Claim 11:
The method according to claim 10, wherein the broadcast data is received with a quality insufficient for correct decoding, and the method further includes compensating the quality of the broadcast data with the redundancy data to correct the decoding of the broadcast data.
Claim 14:
The method according to claim 12, further comprising receiving user confirmation that receipt of redundancy data from a server is permitted prior to requesting the redundancy data.
Claim 12:
The method according to claim 10, further comprising receiving user confirmation that receipt of redundancy data from a server is permitted prior to requesting the redundancy data.
Claim 15:
The method according to claim 12, further comprising calculating a position of the redundancy data in FEC packets.
Claim 13:
The method according to claim 10, further comprising calculating a position of the redundancy data in FEC packets.
Claim 16:
 The method according to claim 15, wherein the redundancy data is uniformly distributed in the FEC packets.
Claim 14:
The method according to claim 13, wherein the redundancy data is uniformly distributed in the FEC packets.
Claim 17:
The method according to claim 16, wherein bits of the FEC packets are selected for transmission according to pseudo-randomly selected addresses corresponding to the bits.
Claim 15:
The method according to claim 14, wherein bits of the FEC packets are selected for transmission according to pseudo-randomly selected addresses corresponding to the bits.
Claim 18:
18. The method according to claim 12, wherein the real-time content and non-real-time content comprise audio/video data.
Claim 16:
16. The method according to claim 10, wherein the real-time content and non-real-time content comprise audio/video data.
Claim 19:
The method according to claim 12, wherein the non-real-time content corresponds to a data service and the method further comprises storing in the non-transitory storage medium the non-real-time data after being reconstructed using the redundancy data.
Claim 17:
The method according to claim 10, wherein the non-real-time content corresponds to a data service and the method further comprises storing in the non-transitory storage medium the non-real-time data after being reconstructed using the redundancy data.
Claim 20:
The method according to claim 19, comprising arranging data services, including the data service, reconstructed with redundancy data in a schedule indicating data services in the non-transitory storage of the receiver terminal that can be replayed.
Claim 18:
The method according to claim 17, comprising arranging data services, including the data service, reconstructed with redundancy data in a schedule indicating data services in the non-transitory storage of the receiver terminal that can be replayed.
Claim 22:
A non-transitory computer-readable medium encoded with computer-readable instructions that, when executed by circuitry of a receiver, cause the circuitry to perform a method comprising: performing a calculation of redundancy data as a required number of Forward Error Correction (FEC) elements to complete decoding of an item of non-real-time content; requesting and receiving, by second receiver circuitry, redundancy data based on the calculation from a server; storing, by control circuitry, the broadcast data received by the broadcast receiver circuitry; 

and synchronizing, by the control circuitry, the redundancy data and the broadcast data, and jointly decoding the broadcast data and redundancy data to reconstruct the item of non-real-time content.
Claim 19:
A non-transitory computer-readable medium encoded with computer-readable instructions that, when executed by circuitry of a receiver, cause the circuitry to perform a method comprising: receiving broadcast data representing real-time content and non-real-time content the non-real time content being controlled to be pre-downloaded to a non-transitory storage terminal in accordance with signaling data; 
requesting and receiving redundancy data from a server; storing the data received; 


and synchronizing the redundancy data and the broadcast data prior to combining, de-mapping and decoding the broadcast data and redundancy data to reconstruct the broadcast data with the redundancy data.
Claim 23:
The non-transitory computer-readable medium according to claim 22, wherein the non-real-time content corresponds to a data service and the method further comprises storing in a non-transitory storage medium the non-real-time data after being reconstructed using the redundancy data and arranging data services, including the data service, reconstructed with redundancy data in a schedule indicating data services in the non-transitory storage of the receiver terminal that can be replayed.
Claim 21:
The non-transitory computer-readable medium according to claim 19, wherein the non-real-time content corresponds to a data service and the method further comprises storing in a non-transitory storage medium the non-real-time data after being reconstructed using the redundancy data and arranging data services, including the data service, reconstructed with redundancy data in a schedule indicating data services in the non-transitory storage of the receiver terminal that can be replayed.
Claim 24:
24. The receiver terminal according to claim 2, wherein the receiver terminal is included in a television.
Claim 22:
22. The receiver terminal according to claim 1, wherein the receiver terminal is included in a television.


From the table above, claims 1-6 and 11-19, 21, and 22 of U.S. patent Application No. 10,404,405 contain every limitations of claims 2-10, 12-20, and 22-24 of the instant application 16/530,343 except the limitation of "perform a calculation of redundancy data as a required number of Forward Error Correction (FEC) elements to complete decoding of an item of the non-real-time content” which do not change the function and operation of the receiving system, and it would have been obvious to one of ordinary skill in the art at the time the invention was made that both applications contain substantially the same limitations performing the same function since claim 4 of U.S. patent Application No. 10,404,405 recites similar missing limitation. For example, “wherein the control circuitry is further configured to calculate a position of the redundancy data in FEC packets.” Thus, claims 1-6 and 11-19, 21, and 22 of the present application is not patentably distinct over claims 2-10, 12-20, and 22-24 of  U.S patent application 10,404,405. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

9. 	Claims 2, 5-9, 12, 15-19, and 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2-8, and 10-15 respectively of U.S. patent Application No.9,755,781. Although the conflicting claims are not identical, they are not patentably distinct from each because claims 2, 5-9, 12, 15-19, and 22 of the present application are substantially equivalent to claims 1, 2-8, and 10-15 of U.S. patent Application No. 9,755,781 as shown in the chart and explanation below.
Instant Application No. 17/085,906
Patent Application No. 9,755,781

Claim 2:
A receiver terminal, comprising: broadcast receiver circuitry configured to receive broadcast data representing real-time content and non-real-time content, the non-real-time content being controlled to be pre-downloaded to a non-transitory storage of the receiver terminal; 
second receiver circuitry configured to perform a calculation of redundancy data as a required number of Forward Error Correction (FEC) elements to complete decoding of an item of the non-real-time content, to request and receive redundancy data from a server based on the calculation, and control circuitry configured to store the broadcast data received by the broadcast receiver circuitry, and synchronize the redundancy data and the broadcast data and jointly decode the broadcast data and redundancy data to reconstruct the item of non-real-time content.
Claim 1:
A receiver, comprising: broadcast receiver circuitry configured to receive broadcast data representing real-time content and non-real-time content; second receiver circuitry configured to request and receive redundancy data from a server; and circuitry configured to store the broadcast data received by the broadcast receiver circuitry, receive user confirmation that receipt of redundancy data from a server is permitted prior to the second receiver circuitry requesting the redundancy data, and synchronize the redundancy data into an output data stream of forward error correction (FEC) packets and to reconstruct the broadcast data with the redundancy data, wherein the broadcast data is received with a degree of quality, and the circuitry is further configured to increase the quality of the broadcast data using the redundancy data, the quality being increased to a degree that allows quasi error free decoding.
Claim 5:
The receiver terminal according to claim 2, wherein the control circuitry is further configured to calculate a position of the redundancy data in FEC packets.
Claim 3:
The receiver according to claim 1, wherein the circuitry is further configured to calculate a position of the redundancy data in the FEC packets.

Claim 6:
The receiver terminal according to claim 5, wherein the redundancy data is uniformly distributed in the FEC packets.
Claim 4:
The receiver according to claim 1, wherein the FEC packets have the redundancy data uniformly distributed therein.
Claim 7: 
The receiver terminal according to claim 6, wherein bits of the FEC packets are selected for transmission according to pseudo-randomly selected addresses corresponding to the bits.
Claim 5:
The receiver according to claim 4, wherein bits of the FEC packets are selected for transmission according to pseudo-randomly selected addresses corresponding to the bits.
Claim 8: 
The receiver terminal according to claim 2, wherein the real-time content and non-real-time content comprise audio/video data.
Claim 6:
The receiver according to claim 1, wherein the real-time content and non-real-time content comprise audio/video data.
Claim 9:
The receiver terminal according to claim 2, wherein the non-real-time content corresponds to a data service and the non-transitory storage of the receiver terminal is configured to store the non-real-time data after being reconstructed using the redundancy data.
Claim 7:
The receiver according to claim 1, wherein the non-real-time content is a data service and the receiver further comprises a non-transitory storage medium configured to store the non-real-time data after being reconstructed using the redundancy data.

Claim 12:
A method, comprising: receiving, by broadcast receiver circuitry, broadcast data representing real-time content and non-real-time content, the non-real time content being controlled to be pre-downloaded to a non-transitory storage of a receiver terminal; performing a calculation of redundancy data as a required number of Forward Error Correction (FEC) elements to complete decoding of an item of non-real-time content; requesting and receiving, by second receiver circuitry, redundancy data based on the calculation from a server; storing, by control circuitry, the broadcast data received by the broadcast receiver circuitry; and synchronizing, by the control circuitry, the redundancy data and the broadcast data, and jointly decoding the broadcast data and redundancy data to reconstruct the item of non-real-time content.
Claim 8:
A method for a receiver, comprising: receiving, by broadcast receiver circuitry, broadcast data representing real-time content and non-real-time content; receiving, by circuitry, user confirmation that receipt of redundancy data from a server is permitted prior requesting the redundancy data requesting and receiving, by second receiver circuitry, redundancy data from a server; storing, in the circuitry, the broadcast data received by the broadcast receiver circuitry; and synchronizing, by the circuitry, the redundancy data into an output data stream of forward error correction (FEC) packets and to reconstruct the broadcast data with the redundancy data, wherein the broadcast data is received with a degree of quality, and the quality of the broadcast data is increased, using the redundancy data, to a degree that allows quasi error free decoding.
Claim 15:
The method according to claim 12, further comprising calculating a position of the redundancy data in FEC packets.
Claim 10:
The method according to claim 8, further comprising calculating a position of the redundancy data in the FEC packets.

Claim 16:
 The method according to claim 15, wherein the redundancy data is uniformly distributed in the FEC packets.
Claim 11:
The method according to claim 8, wherein the FEC packets have the redundancy data uniformly distributed therein.
Claim 17:
The method according to claim 16, wherein bits of the FEC packets are selected for transmission according to pseudo-randomly selected addresses corresponding to the bits.
Claim 12:
The method according to claim 11, wherein bits of the FEC packets are selected for transmission according to pseudo-randomly selected addresses corresponding to the bits.
Claim 18:
18. The method according to claim 12, wherein the real-time content and non-real-time content comprise audio/video data.
Claim 13:
The method according to claim 8, wherein the real-time content and non-real-time content comprise audio/video data.
Claim 19:
The method according to claim 12, wherein the non-real-time content corresponds to a data service and the method further comprises storing in the non-transitory storage medium the non-real-time data after being reconstructed using the redundancy data.
Claim 14:
The method according to claim 8, wherein the non-real-time content is a data service and the method further comprises storing in a non-transitory storage medium the non-real-time data after being reconstructed using the redundancy data.
Claim 22:
A non-transitory computer-readable medium encoded with computer-readable instructions that, when executed by circuitry of a receiver, cause the circuitry to perform a method comprising: performing a calculation of redundancy data as a required number of Forward Error Correction (FEC) elements to complete decoding of an item of non-real-time content; requesting and receiving, by second receiver circuitry, redundancy data based on the calculation from a server; storing, by control circuitry, the broadcast data received by the broadcast receiver circuitry; and synchronizing, by the control circuitry, the redundancy data and the broadcast data, and jointly decoding the broadcast data and redundancy data to reconstruct the item of non-real-time content.
Claim 15:
A non-transitory computer-readable medium encoded with computer-readable instructions that, when executed by circuitry of a receiver, cause the circuitry to perform a method comprising: receiving broadcast data representing real-time content and non-real-time content; receiving user confirmation that receipt of redundancy data from a server is permitted prior requesting the redundancy data; requesting and receiving redundancy data from a server; storing the data received; and synchronizing the redundancy data into an output data stream of forward error correction (FEC) packets and to reconstruct the broadcast data with the redundancy data, wherein the broadcast data is received with a degree of quality, and the quality of the broadcast data is increased, using the redundancy data, to a degree that allows quasi error free decoding.


From the table above, claims 1, 2-8, and 10-15 of U.S. patent Application No. 9,755,781 contain every limitations of claims 2, 5-9, 12, 15-19, and 22 of the instant application 16,530,343 except the limitations of "the non-real-time content being controlled to be pre-downloaded to a non-transitory storage of the receiver terminal and jointly decode the broadcast data and redundancy data to reconstruct the item of non-real-time content.” Therefore it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, having the teachings of the instant application and the reference application to include " the non-real-time content being controlled to be pre-downloaded to a non-transitory storage of the receiver terminal and jointly decode the broadcast data and redundancy data to reconstruct the item of non-real-time content for the purpose of enabling improved the broadcast system This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112